ACCEPTED
                                                                                                    01-15-00377-CR
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                               6/8/2015 12:46:01 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK

          IN THE FIRST COURT OF APPEALS FOR THE STATE OF TEXAS


Henry Guedes Pages,                                                           FILED IN
                                                                       1st COURT OF APPEALS
Appellant                                                                  HOUSTON, TEXAS
                                                                       6/8/2015 12:46:01 PM
v.                                                                     CHRISTOPHER A. PRINE
                                                                  NO: 01-15-00377-CR
                                                                               Clerk


THE STATE OF TEXAS
                               APPEARANCE OF COUNSEL

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

       NOW COMES Karen E. Oprea and hereby files this appearance as attorney of record for
Henry Guedes Pages, having been appointed this morning to represent Mr. Pages in his appeal of
his conviction under Cause No. C-1-CR-14-400141 in Travis County, TX.

                                            Respectfully submitted,


                                            By: /s/ Karen E. Oprea____________
                                                Karen E. Oprea
                                                SBN: #24090307
                                                Email: karen.oprea@opreaweberlaw.com
                                                The Law Office of Oprea & Weber
                                                501 N. IH-35
                                                Austin, Texas 78702
                                                Tel: (512) 485-3003
                                                Fax: (512) 597-1658
                                                Court-Appointed Attorney for Appellant




                       CERTIFICATE OF SERVICE
       I hereby certify, that a true and correct copy of the above and foregoing Notice of
Appearance of Counsel was sent by email to Attorney for Appellee, David A. Escamilla, at
tcappellate@traviscountytx.gov.


                                                   /s/ Karen E. Oprea
                                                   Karen E. Oprea